OFFICE    OF THE ATTORNEY GENERAL       OF TEXAS
                           AUSTIN




Hr. J. D. Hall
state hoard 0r control
Auatln, Texas
Dear Sir:




            Yours or recent date




                                      ~80 0r the enumerated

                                   to the superintendent-ram
                                    mr   and rcuailjnot to
                                    also water, lights, fuel,

                       ral provisions or this approprlatlonbill,
under the h           erqulsltes 0r Employees,' it Is stated:
          Wm+it    18 provided that the regliiy 0r 8
     superlntqfidsnt,orrloer, or employee or 8ny 0r
     the salU'lnstlitutlons,81% permitted to live at
     said institution,end are to be furnished with
     board; fuel, lights, laundry, water, housing,
     or any or said Items, the vord 'f&nlly' ah811
     be oon8trued to meml the lmmedlate r8fay or
     said sup0rintendent,orrloer or employees,ln-
     oludlng hlmselr, wire and legally dependent
     OblldreP.'
Mr. J. D. Hall, page 2



          While generelly apesking,under the facts stated
In your inquiry, Mr. Coley*s mother vould be oonsldered as
8 member of his immedl8te iemily 8nd his sister would not,
 et when you t8ke into oonsider8tlonthe darinition 0r
Kr8iIIily'
         88 th8t word 18 used ln this spproprlstlonbill,
\~aare of the o-on that Mr. Corley'r mother mey not
be considered 88 8 member of his ti8di8te m&y.      The
tigi&8tIWe, ln passing the bill, seema to exclude from
the meaang or th8t term 8ny other person other than hlm-
selr, wire and legally dependent children.
          The anaver already given, 0r mume, 8nmmra   the
Inquiry with rcferenos   to Mr. Corleyss   sister.

                               Yours very truly
                          A!tTORREY
                                  OEBEUL OF TEXAS
                          By (8) A. 9. Rollins
                                     Asslrtant




APPROVED OPIBIOR COHtUTTJ?Z
BY (s) Euc , cm